DETAILED CORRESPONDENCE
This action is in response to the filing of the Application on 05/12/2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Claim Objections
Claim  5 is  objected to because of the following informalities:  Claim 5, the word learning is mis-spelled.  Appropriate correction is required.
Claim 1, 5, 6,  are also objected as as they say “that is configured capable of”. Examiner suggests using “configured to…” Please correct the other dependent claims that also have this language. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3 and 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20170187963).

Claim 1, Lee discloses an information display device comprising: a display section that is provided to a vehicle, and that is configured capable of displaying a view of a situation ahead of the vehicle to be viewed and displaying guidance information [see at least p0042, Fig 8 -  The display device 100 for the vehicle can detect a situation around the vehicle, detect an object that a driver must observe from the situation around the vehicle, and then display a graphic image on the windshield according to the position of the object and the view of the driver]
a memory; and a processor that is couple to the memory and that is configured to: learn and classify targets appearing on a travel route of the vehicle and visible through the display section as [see at least Figs 6, p0062, p0081 – 0093 - the memory 140 can store various pieces of data for the overall operations of the display device 100 for the vehicle, such as programs for processing or controlling by the processor 170. Specifically, the memory 140 can store many application programs or applications executed on the display device 100 for the vehicle or data and commands for the operation of the display device 100 for the vehicle. At least some of the application programs may be downloaded from an external server through wireless communication; the object verification unit 436 can classify and verify the separated object. Thus, the object verification unit 436 can use an identification method using a neural network, a support vector machine (SVM) method, an identification method by AdaBoost using Haar-like features (machine learning object detection), a histograms of oriented gradients (HOG) method, or the like. The object verification unit 436 can also compare objects stored in the memory 140 with detected objects to verify an object. For example, the object verification unit 436 can verify a surrounding vehicle, lane, road surface, signpost, dangerous area, tunnel or the like around a vehicle];

Lee does not specifically teach 
a first target that is necessary to be visible regardless of a setting condition, a second target that is necessary to be visible under the setting condition, or a third target that is not necessary to be visible, and performing display control including; 	prohibiting display of the guidance information in a prohibited region of the display section in which the first target is present, permitting display of the guidance information in a permitted region of the display section in which the third target is present, and either prohibiting display of the guidance information in a conditional region of the display section in which the second target is present in a case in which the setting condition is met, or permitting display of the guidance information in the conditional region in a case in which the setting condition is not met.
However, for a first target that is necessary to be visible regardless of a setting condition, a second target that is necessary to be visible under the setting condition, or a third target that is not necessary to be visible, and performing display control including, Lee does teach  the camera 160 can acquire a windshield image having the same view point as an image that the driver sees through the windshield. That is, the windshield image acquired by the camera 160 may match a situation outside the vehicle that the driver sees through the windshield.
Thus, the processor 170 can also analyze the windshield image to detect an object from the windshield image and display a graphic image according to the position of the object and an occupied area. For example, FIG. 10a illustrates a situation outside the vehicle that the driver sees through the windshield, and may be a windshield image acquired by the camera 160.
Next, the processor 170 can detect an object around the vehicle from the windshield image in step S105. Here, the object around the vehicle can be an object that the driver should carefully observe while driving, and include another vehicle, a pedestrian, a traffic sign (e.g., a lane, traffic light, or crosswalk) that represents traffic information, and other objects (e.g., a curb, street trees, or a building); it is possible to determine that the buildings 26 and 27 within a predetermined distance among the surrounding buildings are objects around the vehicle, and buildings 31 and 32 that are in a distance equal to or longer than the predetermined distance may be excluded [ see at least p0114 – p0119, Figs 10A – c].

For prohibiting display of the guidance information in a prohibited region of the display section in which the first target is present, permitting display of the guidance information in a permitted region of the display section in which the third target is present, Lee discloses if a variation in gaze of the driver D is detected, the processor 170 can move the graphic image I together according to the detected variation in gaze so that the driver D recognizes that the positional relationship between the graphic image I and a reference object is fixed.
Next, the display device 100 for the vehicle can change the amount of information or size of the graphic image I to be displayed according to the size or position of a display area. Specifically, referring to FIG. 12a, the processor 170 can detect a front vehicle 41 (conditional region) and left and right buildings 42 as objects around the vehicle, and set an area excluding them as a display area DA3. In this instance, the display area DA3 may have a relatively large size corresponding to the horizontal direction of the windshield [see at least Figs 12a – 12b, p0133 – 0134];
For the recitation, and either prohibiting display of the guidance information in a conditional region of the display section in which the second target is present in a case in which the setting condition is met, or permitting display of the guidance information in the conditional region in a case in which the setting condition is not met, Lee does disclose
the processor 170 can detect an object around the vehicle from the windshield image in step S105. Here, the object around the vehicle can be an object that the driver should carefully observe while driving, and include another vehicle, a pedestrian, a traffic sign (e.g., a lane, traffic light, or crosswalk) that represents traffic information, and other objects (e.g., a curb, street trees, or a building).
If the graphic image is displayed on the objects that the driver should carefully object, the gaze of the driver may be distracted, accurate recognition may be difficult, and identification may be difficult because the graphic image overlaps the objects. Thus, the display device 100 for the vehicle can detect an object around the vehicle that the driver should pay attention to, display the graphic image so that an area of the windshield onto which the detected object is projected does not overlap, and thus it is possible to prevent the gaze of the driver from becoming distracted and enhance a graphic image identification level.
Further, these objects can be only those within a predetermined distance from the vehicle. That is, because the objects that are in a distance equal to or longer than the predetermined distance from the vehicle are not ones that the driver should pay attention and do not affect graphic image identification, they may be excluded. For example, referring to FIG. 10a, the processor 170 can detect, as objects around the vehicle, a lane 23, a left-turn traffic sign 24, a traffic light 22, a first front vehicle 21, a second front vehicle 25, and surround buildings 26 and 27 from the windshield image.
In addition, it is possible to determine a graphic image display position in consideration of the detected objects around the vehicle. Specifically, if a graphic image is displayed on the front vehicle, the driver may have difficulty in identifying the front vehicle and especially in determining a distance to the front vehicle. Thus, the processor 170 needs to detect objects that the driver should observe while driving, and display the graphic image so it does not obstruct the identification of the detected object.
Therefore, the processor 170 can determine that the lane 23, the left-turn traffic sign 24, the traffic light 22, the surrounding buildings, the first front vehicle 21, and the second front vehicle 25 are objects around the vehicle. However, it is possible to determine that the buildings 26 and 27 within a predetermined distance among the surrounding buildings are objects around the vehicle, and buildings 31 and 32 that are in a distance equal to or longer than the predetermined distance may be excluded; the processor 170 can set, as display areas DA1 and DA2, the driving road L and a remaining area excluding the front vehicle 21 from the upper area of the driving road L. Specifically, it is possible to set the driving road L that is under the front vehicle 21, as a first display area DA1, and the upper area of the front vehicle 21 as a second display area DA2  [see at least 0115 – 0119, 0122, 0129, and figs 10a – 10c].

Additionally, Lee discloses the processor 170 can display a first graphic image I11 that represents the presence and direction of the collision risk object on an area of the windshield corresponding to a direction in which the collision risk object is located. In particular, the processor 170 can display the first graphic image I11 representing a right arrow and warning on the rightmost of the windshield when the collision risk object is detected from the right blind spot RBS.
In addition, the processor 170 can display a second graphic image I12 displayed on the four edges of the windshield to clearly deliver the meaning of warning to a driver. The processor 170 can display a graphic image having a high level of identification gradually according to the degree of risk of collision (the distance between the object and the vehicle).
For example, the shorter the distance to the collision risk object is, the processor 170 can increase the saturation, brightness or size of a graphic image, and repetitively display a graphic image to enhance a level of identification. The display device 100 for the vehicle can also display a graphic image I warning a collision risk in consideration of the view area of a driver [see at least Figs 15a – 15b, p0146 – 0148]. 
Therefore, it would have been obvious to modify Lee to include a first target that is necessary to be visible regardless of a setting condition, a second target that is necessary to be visible under the setting condition, or a third target that is not necessary to be visible, and performing display control including; prohibiting display of the guidance information in a prohibited region of the display section in which the first target is present, permitting display of the guidance information in a permitted region of the display section in which the third target is present, and either prohibiting display of the guidance information in a conditional region of the display section in which the second target is present in a case in which the setting condition is met, or permitting display of the guidance information in the conditional region in a case in which the setting condition is not met, providing a display device for a vehicle that displays a graphic image on the windshield of the vehicle by using an optimal display method according to a driving situation, and a vehicle including the display device.



Claim 2, Lee discloses the information display device of claim 1, but does not specifically disclose wherein the display control further includes: repositioning display of the guidance information from the conditional region to the permitted region in a case in which the conditional region continues in a next segment of the travel route.
	However, Lee does disclose the processor 170 can determine a graphic image display method corresponding to information on the detected object around the vehicle, and enable the display unit to display a graphic image according to the determined graphic image display method. Here, the determination of the graphic image display method may be at least one of the position of the graphic image on the windshield, the size, transparency, saturation, and color of the graphic image, and the amount of information displayed by the graphic image. That is, the processor 170 can display the graphic image corresponding to information on the object around the vehicle to enhance a graphic image identification level and prevent the gaze of a driver from becoming distracted.
Specifically, the processor 170 can detect an area of the windshield through which the external object is seen, and determine a graphic image display method, such as the display position or size of a graphic image or the amount of information displayed by the graphic image based on the detected area.
That is, the graphic image is displayed on the windshield in consideration of the positional relationship with a projected area of the windshield in which the external object is seen. Thus, the monitoring unit 150 can acquire a facial image of the driver and the processor 170 can detect the position of the face of the driver or the eyesight direction of the driver to acquire information on the gaze of the driver; the processor 170 can set, as display areas DA1 and DA2, the driving road L and a remaining area excluding the front vehicle 21 from the upper area of the driving road L. Specifically, it is possible to set the driving road L that is under the front vehicle 21, as a first display area DA1, and the upper area of the front vehicle 21 as a second display area DA2.
That is, the processor 170 can set, as the display area, positions for displaying graphic images on the windshield so that the front vehicle 21 on the driving road L does not overlap the graphic images. In addition, the processor 170 can display graphic images according to the display areas in step S109 [see at least Figs 9, 10A-C and p0109, 0121 – 0123]

Therefore, it would have been obvious to modify Lee to include wherein the display control further includes: repositioning display of the guidance information from the conditional region to the permitted region in a case in which the conditional region continues in a next segment of the travel route, providing a display device for a vehicle that displays a graphic image on the windshield of the vehicle by using an optimal display method according to a driving situation, and a vehicle including the display device.

Claim 3, Lee discloses the information display device of claim 1, but does not specifically disclose wherein: the display section is configured capable of changing a display transparency level of the guidance information; and the display control further includes, in a case in which the conditional region will no longer be present in a next segment of the travel route, displaying the guidance information in the conditional region with the display transparency level of the guidance information raised in comparison to the display transparency level of the guidance information when displayed in the next segment of the travel route.
	However, Lee does teach the graphic image display method may include at least one of the position of the graphic image on the windshield, the transparency, saturation, color and size of the graphic image, and the amount of information displayed by the graphic image. For example, the display device 100 for the vehicle can set a display area so that the object shown through the windshield does not overlap the graphic image, and display the graphic image suitably for the size of the display area to effectively deliver necessary information without obstructing the view of a driver [see at least p0043, 0109].
	Also disclosing, the processor 170 can detect a clean area to display the graphic image I40, designate the clean area as the display area DA20 and then display the graphic image I40 therein. The display device 100 for the vehicle can display a navigation image by a carpet image having predetermined transparency. The carpet image can guide to a specific lane on which the vehicle drives, to provide detailed navigation information so that the driver can more easily drive.
Specifically, referring to FIG. 19, the display device 100 for the vehicle can display the carpet image I42 on the driving road to perform route guidance, if the driving road is well seen through the windshield. In this instance, the display device 100 for the vehicle can further display graphic images I42 and I43 that highlight objects representing various pieces of traffic information displayed on the driving road so that the carpet image I42 does not hide the traffic information and thus a driver identifies the traffic information [see at least p0109, 0162, fig 19].

Therefore, it would have been obvious to modify Lee to include wherein: the display section is configured capable of changing a display transparency level of the guidance information; and the display control further includes, in a case in which the conditional region will no longer be present in a next segment of the travel route, displaying the guidance information in the conditional region with the display transparency level of the guidance information raised in comparison to the display transparency level of the guidance information when displayed in the next segment of the travel route, providing a display device for a vehicle that displays a graphic image on the windshield of the vehicle by using an optimal display method according to a driving situation, and a vehicle including the display device.

	







Claim 5, Lee discloses a control method of an information display device including a display section provided to a vehicle and configured capable of displaying a view of a situation ahead of the vehicle and displaying guidance information, [see at least p0042, Fig 8 -  The display device 100 for the vehicle can detect a situation around the vehicle, detect an object that a driver must observe from the situation around the vehicle, and then display a graphic image on the windshield according to the position of the object and the view of the driver]

the control method comprising: learning and classifying targets appearing on a travel route of the vehicle and visible through the display section as [see at least Figs 6, p0062, p0081 – 0093 - the memory 140 can store various pieces of data for the overall operations of the display device 100 for the vehicle, such as programs for processing or controlling by the processor 170. Specifically, the memory 140 can store many application programs or applications executed on the display device 100 for the vehicle or data and commands for the operation of the display device 100 for the vehicle. At least some of the application programs may be downloaded from an external server through wireless communication; the object verification unit 436 can classify and verify the separated object. Thus, the object verification unit 436 can use an identification method using a neural network, a support vector machine (SVM) method, an identification method by AdaBoost using Haar-like features (machine learning object detection), a histograms of oriented gradients (HOG) method, or the like. The object verification unit 436 can also compare objects stored in the memory 140 with detected objects to verify an object. For example, the object verification unit 436 can verify a surrounding vehicle, lane, road surface, signpost, dangerous area, tunnel or the like around a vehicle];

Lee does not specifically disclose as
 a first target that is necessary to be visible regardless of a setting condition, a second target that is necessary to be visible under the setting condition, or a third target that is not necessary to be visible; and performing display control that includes:
 prohibiting display of the guidance information on the display section in a prohibited region of the display section in which the first target is present, permitting display of the guidance information on the display section in a permitted region of the display section in which the third target is present, and either prohibiting display of the guidance information in a conditional region of the display section in which the second target is present in a case in which the setting condition is met, or permitting display of the guidance information in the conditional region in a case in which the setting condition is not met.
However, for a first target that is necessary to be visible regardless of a setting condition, a second target that is necessary to be visible under the setting condition, or a third target that is not necessary to be visible, and performing display control including, Lee does teach  the camera 160 can acquire a windshield image having the same view point as an image that the driver sees through the windshield. That is, the windshield image acquired by the camera 160 may match a situation outside the vehicle that the driver sees through the windshield.
Thus, the processor 170 can also analyze the windshield image to detect an object from the windshield image and display a graphic image according to the position of the object and an occupied area. For example, FIG. 10a illustrates a situation outside the vehicle that the driver sees through the windshield, and may be a windshield image acquired by the camera 160.
Next, the processor 170 can detect an object around the vehicle from the windshield image in step S105. Here, the object around the vehicle can be an object that the driver should carefully observe while driving, and include another vehicle, a pedestrian, a traffic sign (e.g., a lane, traffic light, or crosswalk) that represents traffic information, and other objects (e.g., a curb, street trees, or a building); it is possible to determine that the buildings 26 and 27 within a predetermined distance among the surrounding buildings are objects around the vehicle, and buildings 31 and 32 that are in a distance equal to or longer than the predetermined distance may be excluded [ see at least p0114 – p0119, Figs 10A – c].

For prohibiting display of the guidance information in a prohibited region of the display section in which the first target is present, permitting display of the guidance information in a permitted region of the display section in which the third target is present, Lee discloses if a variation in gaze of the driver D is detected, the processor 170 can move the graphic image I together according to the detected variation in gaze so that the driver D recognizes that the positional relationship between the graphic image I and a reference object is fixed.
Next, the display device 100 for the vehicle can change the amount of information or size of the graphic image I to be displayed according to the size or position of a display area. Specifically, referring to FIG. 12a, the processor 170 can detect a front vehicle 41 (conditional region) and left and right buildings 42 as objects around the vehicle, and set an area excluding them as a display area DA3. In this instance, the display area DA3 may have a relatively large size corresponding to the horizontal direction of the windshield [see at least Figs 12a – 12b, p0133 – 0134];
For the recitation, and either prohibiting display of the guidance information in a conditional region of the display section in which the second target is present in a case in which the setting condition is met, or permitting display of the guidance information in the conditional region in a case in which the setting condition is not met, Lee does disclose
the processor 170 can detect an object around the vehicle from the windshield image in step S105. Here, the object around the vehicle can be an object that the driver should carefully observe while driving, and include another vehicle, a pedestrian, a traffic sign (e.g., a lane, traffic light, or crosswalk) that represents traffic information, and other objects (e.g., a curb, street trees, or a building).
If the graphic image is displayed on the objects that the driver should carefully object, the gaze of the driver may be distracted, accurate recognition may be difficult, and identification may be difficult because the graphic image overlaps the objects. Thus, the display device 100 for the vehicle can detect an object around the vehicle that the driver should pay attention to, display the graphic image so that an area of the windshield onto which the detected object is projected does not overlap, and thus it is possible to prevent the gaze of the driver from becoming distracted and enhance a graphic image identification level.
Further, these objects can be only those within a predetermined distance from the vehicle. That is, because the objects that are in a distance equal to or longer than the predetermined distance from the vehicle are not ones that the driver should pay attention and do not affect graphic image identification, they may be excluded. For example, referring to FIG. 10a, the processor 170 can detect, as objects around the vehicle, a lane 23, a left-turn traffic sign 24, a traffic light 22, a first front vehicle 21, a second front vehicle 25, and surround buildings 26 and 27 from the windshield image.
In addition, it is possible to determine a graphic image display position in consideration of the detected objects around the vehicle. Specifically, if a graphic image is displayed on the front vehicle, the driver may have difficulty in identifying the front vehicle and especially in determining a distance to the front vehicle. Thus, the processor 170 needs to detect objects that the driver should observe while driving, and display the graphic image so it does not obstruct the identification of the detected object.
Therefore, the processor 170 can determine that the lane 23, the left-turn traffic sign 24, the traffic light 22, the surrounding buildings, the first front vehicle 21, and the second front vehicle 25 are objects around the vehicle. However, it is possible to determine that the buildings 26 and 27 within a predetermined distance among the surrounding buildings are objects around the vehicle, and buildings 31 and 32 that are in a distance equal to or longer than the predetermined distance may be excluded; the processor 170 can set, as display areas DA1 and DA2, the driving road L and a remaining area excluding the front vehicle 21 from the upper area of the driving road L. Specifically, it is possible to set the driving road L that is under the front vehicle 21, as a first display area DA1, and the upper area of the front vehicle 21 as a second display area DA2  [see at least 0115 – 0119, 0122, 0129, and figs 10a – 10c].

Additionally, Lee discloses the processor 170 can display a first graphic image I11 that represents the presence and direction of the collision risk object on an area of the windshield corresponding to a direction in which the collision risk object is located. In particular, the processor 170 can display the first graphic image I11 representing a right arrow and warning on the rightmost of the windshield when the collision risk object is detected from the right blind spot RBS.
In addition, the processor 170 can display a second graphic image I12 displayed on the four edges of the windshield to clearly deliver the meaning of warning to a driver. The processor 170 can display a graphic image having a high level of identification gradually according to the degree of risk of collision (the distance between the object and the vehicle).
For example, the shorter the distance to the collision risk object is, the processor 170 can increase the saturation, brightness or size of a graphic image, and repetitively display a graphic image to enhance a level of identification. The display device 100 for the vehicle can also display a graphic image I warning a collision risk in consideration of the view area of a driver [see at least Figs 15a – 15b, p0146 – 0148]. 
Therefore, it would have been obvious to modify Lee to include a first target that is necessary to be visible regardless of a setting condition, a second target that is necessary to be visible under the setting condition, or a third target that is not necessary to be visible, and performing display control including; prohibiting display of the guidance information in a prohibited region of the display section in which the first target is present, permitting display of the guidance information in a permitted region of the display section in which the third target is present, and either prohibiting display of the guidance information in a conditional region of the display section in which the second target is present in a case in which the setting condition is met, or permitting display of the guidance information in the conditional region in a case in which the setting condition is not met, providing a display device for a vehicle that displays a graphic image on the windshield of the vehicle by using an optimal display method according to a driving situation, and a vehicle including the display device.


Claim 6,  Lee discloses  a non-transitory storage medium storing a program that causes a computer to execute control processing of an information display device, the information display device comprising a display section provided to a vehicle and configured capable of displaying a view of a situation ahead of the vehicle and displaying guidance information [see at least p0042, Fig 8, p0207, p0211 -  The display device 100 for the vehicle can detect a situation around the vehicle, detect an object that a driver must observe from the situation around the vehicle, and then display a graphic image on the windshield according to the position of the object and the view of the driver; The memory 770 can store fundamental data on units, control data for operation control over the units, and input and output data. The memory 790 may be various storage devices, such as a ROM, RAM, EPROM, flash drive, and hard drive that are hardware. The memory 730 may store various pieces of data for the overall operations of the vehicle, such as programs for processing or controlling by the control unit 770];

the control processing comprising: learning and classifying targets appearing on a travel route of the vehicle and visible through the display section as: [see at least Figs 6, p0062, p0081 – 0093 - the memory 140 can store various pieces of data for the overall operations of the display device 100 for the vehicle, such as programs for processing or controlling by the processor 170. Specifically, the memory 140 can store many application programs or applications executed on the display device 100 for the vehicle or data and commands for the operation of the display device 100 for the vehicle. At least some of the application programs may be downloaded from an external server through wireless communication; the object verification unit 436 can classify and verify the separated object. Thus, the object verification unit 436 can use an identification method using a neural network, a support vector machine (SVM) method, an identification method by AdaBoost using Haar-like features (machine learning object detection), a histograms of oriented gradients (HOG) method, or the like. The object verification unit 436 can also compare objects stored in the memory 140 with detected objects to verify an object. For example, the object verification unit 436 can verify a surrounding vehicle, lane, road surface, signpost, dangerous area, tunnel or the like around a vehicle];





Lee does not specifically disclose as
 a first target that is necessary to be visible regardless of a setting condition, a second target that is necessary to be visible under the setting condition, or a third target that is not necessary to be visible; and performing display control that includes:
 prohibiting display of the guidance information on the display section in a prohibited region of the display section in which the first target is present, permitting display of the guidance information on the display section in a permitted region of the display section in which the third target is present, and either prohibiting display of the guidance information in a conditional region of the display section in which the second target is present in a case in which the setting condition is met, or permitting display of the guidance information in the conditional region in a case in which the setting condition is not met.
However, for a first target that is necessary to be visible regardless of a setting condition, a second target that is necessary to be visible under the setting condition, or a third target that is not necessary to be visible, and performing display control including, Lee does teach  the camera 160 can acquire a windshield image having the same view point as an image that the driver sees through the windshield. That is, the windshield image acquired by the camera 160 may match a situation outside the vehicle that the driver sees through the windshield.
Thus, the processor 170 can also analyze the windshield image to detect an object from the windshield image and display a graphic image according to the position of the object and an occupied area. For example, FIG. 10a illustrates a situation outside the vehicle that the driver sees through the windshield, and may be a windshield image acquired by the camera 160.
Next, the processor 170 can detect an object around the vehicle from the windshield image in step S105. Here, the object around the vehicle can be an object that the driver should carefully observe while driving, and include another vehicle, a pedestrian, a traffic sign (e.g., a lane, traffic light, or crosswalk) that represents traffic information, and other objects (e.g., a curb, street trees, or a building); it is possible to determine that the buildings 26 and 27 within a predetermined distance among the surrounding buildings are objects around the vehicle, and buildings 31 and 32 that are in a distance equal to or longer than the predetermined distance may be excluded [ see at least p0114 – p0119, Figs 10A – c].

For prohibiting display of the guidance information in a prohibited region of the display section in which the first target is present, permitting display of the guidance information in a permitted region of the display section in which the third target is present, Lee discloses if a variation in gaze of the driver D is detected, the processor 170 can move the graphic image I together according to the detected variation in gaze so that the driver D recognizes that the positional relationship between the graphic image I and a reference object is fixed.
Next, the display device 100 for the vehicle can change the amount of information or size of the graphic image I to be displayed according to the size or position of a display area. Specifically, referring to FIG. 12a, the processor 170 can detect a front vehicle 41 (conditional region) and left and right buildings 42 as objects around the vehicle, and set an area excluding them as a display area DA3. In this instance, the display area DA3 may have a relatively large size corresponding to the horizontal direction of the windshield [see at least Figs 12a – 12b, p0133 – 0134];
For the recitation, and either prohibiting display of the guidance information in a conditional region of the display section in which the second target is present in a case in which the setting condition is met, or permitting display of the guidance information in the conditional region in a case in which the setting condition is not met, Lee does disclose
the processor 170 can detect an object around the vehicle from the windshield image in step S105. Here, the object around the vehicle can be an object that the driver should carefully observe while driving, and include another vehicle, a pedestrian, a traffic sign (e.g., a lane, traffic light, or crosswalk) that represents traffic information, and other objects (e.g., a curb, street trees, or a building).
If the graphic image is displayed on the objects that the driver should carefully object, the gaze of the driver may be distracted, accurate recognition may be difficult, and identification may be difficult because the graphic image overlaps the objects. Thus, the display device 100 for the vehicle can detect an object around the vehicle that the driver should pay attention to, display the graphic image so that an area of the windshield onto which the detected object is projected does not overlap, and thus it is possible to prevent the gaze of the driver from becoming distracted and enhance a graphic image identification level.
Further, these objects can be only those within a predetermined distance from the vehicle. That is, because the objects that are in a distance equal to or longer than the predetermined distance from the vehicle are not ones that the driver should pay attention and do not affect graphic image identification, they may be excluded. For example, referring to FIG. 10a, the processor 170 can detect, as objects around the vehicle, a lane 23, a left-turn traffic sign 24, a traffic light 22, a first front vehicle 21, a second front vehicle 25, and surround buildings 26 and 27 from the windshield image.
In addition, it is possible to determine a graphic image display position in consideration of the detected objects around the vehicle. Specifically, if a graphic image is displayed on the front vehicle, the driver may have difficulty in identifying the front vehicle and especially in determining a distance to the front vehicle. Thus, the processor 170 needs to detect objects that the driver should observe while driving, and display the graphic image so it does not obstruct the identification of the detected object.
Therefore, the processor 170 can determine that the lane 23, the left-turn traffic sign 24, the traffic light 22, the surrounding buildings, the first front vehicle 21, and the second front vehicle 25 are objects around the vehicle. However, it is possible to determine that the buildings 26 and 27 within a predetermined distance among the surrounding buildings are objects around the vehicle, and buildings 31 and 32 that are in a distance equal to or longer than the predetermined distance may be excluded; the processor 170 can set, as display areas DA1 and DA2, the driving road L and a remaining area excluding the front vehicle 21 from the upper area of the driving road L. Specifically, it is possible to set the driving road L that is under the front vehicle 21, as a first display area DA1, and the upper area of the front vehicle 21 as a second display area DA2  [see at least 0115 – 0119, 0122, 0129, and figs 10a – 10c].

Additionally, Lee discloses the processor 170 can display a first graphic image I11 that represents the presence and direction of the collision risk object on an area of the windshield corresponding to a direction in which the collision risk object is located. In particular, the processor 170 can display the first graphic image I11 representing a right arrow and warning on the rightmost of the windshield when the collision risk object is detected from the right blind spot RBS.
In addition, the processor 170 can display a second graphic image I12 displayed on the four edges of the windshield to clearly deliver the meaning of warning to a driver. The processor 170 can display a graphic image having a high level of identification gradually according to the degree of risk of collision (the distance between the object and the vehicle).
For example, the shorter the distance to the collision risk object is, the processor 170 can increase the saturation, brightness or size of a graphic image, and repetitively display a graphic image to enhance a level of identification. The display device 100 for the vehicle can also display a graphic image I warning a collision risk in consideration of the view area of a driver [see at least Figs 15a – 15b, p0146 – 0148]. 
Therefore, it would have been obvious to modify Lee to include a first target that is necessary to be visible regardless of a setting condition, a second target that is necessary to be visible under the setting condition, or a third target that is not necessary to be visible, and performing display control including; prohibiting display of the guidance information in a prohibited region of the display section in which the first target is present, permitting display of the guidance information in a permitted region of the display section in which the third target is present, and either prohibiting display of the guidance information in a conditional region of the display section in which the second target is present in a case in which the setting condition is met, or permitting display of the guidance information in the conditional region in a case in which the setting condition is not met, providing a display device for a vehicle that displays a graphic image on the windshield of the vehicle by using an optimal display method according to a driving situation, and a vehicle including the display device.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Renee M. LaRose/
Examiner, Art Unit 3664
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664